Citation Nr: 0503479	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  02-22 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to Special Monthly Compensation at a rate in 
excess of the "l" rate pursuant to 38 U.S.C.A. § 1114 and 
38 C.F.R. § 3.350.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Havelka, Counsel



INTRODUCTION

The veteran had active military service from August 1964 to 
August 1968.  This matter comes properly before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Louisville, Kentucky 
(RO).  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The veteran is receiving special monthly compensation (SMC) 
at the "l" rate.  See 38 U.S.C.A. § 1114(l) (West 2002); 
38 C.F.R. § 3.350(b) (2004).  He claims that his disability 
picture warrants the assignment of SMC at a rate greater than 
the "l" rate.  The veteran first made this assertion in a 
written statement received in January 2001.  

Review of the claims file reveals that, the veteran has not 
received the required notice under the Veterans Claims 
Assistance Act of 2000 (VCAA), with respect to the issue on 
appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2004).  This must be done.  

Review of the claims file reveals that the veteran has 
appointed Disabled American Veterans as his representative.  
Also, the veteran is rated incompetent for VA purposes.  
Therefore VCAA notice should be sent to the veteran, his 
representative and his guardian.  

Accordingly, the case is remanded for the following 
development:


1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA 
is completed.  In particular, the 
notification requirements and development 
procedures set forth at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 must be fully 
complied with and satisfied with respect 
to the issue listed on the title page of 
this remand.  Further, notification 
should be sent to the veteran; Disabled 
American Veterans, his designated 
representative; and his guardian.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

2.  Following the above, the RO should 
readjudicate the veteran's claim.  If any 
benefit on appeal remains denied, a 
supplemental statement of the case should 
be issued, and the veteran, his 
representative, and his guardian should be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


